 

Case 8]

oUt aS ODN a RO ODN

wow hy NV WV NY WV NN DH NO Se BO RB Se ERE RK lL UL tULULULr
o ~ RH wv BB BW NHN FSF OO BO woe HIT Dn A PP YH YP SK FB

 

 

 

9-cv-01884-DOC-ADS Document 11 Filed 10/31/19 Page 1of19 Page ID #:30

CATHERINE J. WEINBERG, ESQ. [SBN 222066]
BUCKNER, ROBINSON & MIRKOVICH

3146 Red Hill Avenue, Suite 200

Costa Mesa, California 92626

Telephone: (714) 432-0990

Fax: (714) 432-0352

Email: cweinberg@bamlaw.net

Attorneys for Defendant
Lakeview Village Corp., a
Nevada corporation

UNITED STATES DISTRICT COURT
FOR THE
CENTRAL DISTRICT OF CALIFORNIA

JAMES RUTHERFORD, an individual, | Case No. 8:19-cv-01884-DOC-ADS

Plaintiff, | MEMORANDUM OF POINTS
AND AUTHORITIES IN

Vv. SUPPORT OF MOTION TO
DISMISS STATE LAW CLAIM
LAKEVIEW VILLAGE CORP., a
Nevada corporation; and Does 1-10, FRCP Rules 12(b)(1), 12(b)(6),
inclusive, 12(h)(3), and 28 USC § 1367(c)

Defendants. | Date: December 9, 2018
Time: 8:30 a.m.

Courtroom: 9D

Judge: Hon. David O. Carter

Complaint Filed: 10/01/19
Trial Date: No date scheduled

 

 

1

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 
 

Case 8:[19-cv-01884-DOC-ADS Document 11 Filed 10/31/19 Page 2 0f19 Page ID#:31

oo 4 HO wr fk BY N

O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

TABLE OF CONTENTS

 

Section

1. Introduction And Statement Of Facts

Il. Americans With Disabilities Act And The Unruh Civil Rights Act

Il. Legal Authority For Motion And Court’s Discretion
A. Federal Rule of Civil Procedure 12(b)(1)
B. Federal Rule of Civil Procedure 12(b)(6)
C. 28 US.C. § 1367(c)

IV. California Has Enacted Specific Laws Regarding Construction-
Related Accessibility Claims By High-Frequency Litigants

V. ‘Plaintiff is A “High-Frequency Litigan ” Under California Law

VL. Plaintiff Filed The Unruh Claim In This Court To Impermissibly
Go “Forum Shopping” To Evade California’s Laws Imposing
Heightened Pleading Standards And Increased Fees On Case
Filings By High-Frequency Litigants

VII. Plaintiffs Unruh Act Claim Predominates Over His ADA Claim

VII. Conclusion

2

Page
5
6
7
8
9
9

11

13
13

16
19

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 
 

Case 8:

oOo UN Hr ON

Ny NH NHN N NHN NH PDP DOE RR eR RE elle lUlULR Ue
Pa cs OL OS SO 0 on =o © a

ho
oo

 

I

TABLE OF AUTHORITIES

 

CASES

Ashcroft v. Iqbal,
556 U.S. 662 (2009)

Bell Atlantic Corp. v. Twombly,
550 U.S. 544 (2007)

City of Chicago vy. Int’] Coll, Of Surgeons,
522 U.S. 156 (1997)

Exec, Software N. Am. Inc. v. U.S. Dist. Court,
24 F.3d 1545 (9th Cir. 1994)

Johnson v. Guedoir,
218 F. Supp. 3d 1096 (USDC Cal., E.D. 2016)

Lentini v. Cal. Center for the Arts, Escondido,
370 F.3d 837 (9th Cir. 2004)

Mendiondo v. Centinela Hosp. Med. Ctr.,
521 F.3d 1097 (9" Cir. 2008).

Molski v. M.J. Cable, Inc.,
481 F.3d 724 (9th Cir. 2007)

Org. for the Advancement of Minorities with
Disabilities v. Brick Oven Rest.,
406 F, Supp. 2d 1129 (S.D. Cal. 2005)

Schutza v. Cuddeback,
262 F. Supp. 3d 1025 (S.D. Cal. 2017)

Sprewell v. Golden State Warriors,
266 F.3d 979 (9th Cir. 2001)

Wander v. Kaus,
304 F.3d 856 (9th Cir. 2002)

United Mine Workers of America v. Gibbs,
383 U.S. 715 (1966)

3

9-cv-01884-DOC-ADS Document 11 Filed 10/31/19 Page 3o0f 19 Page ID #:32

PAGE
9

9, 10

10

16

6,15

11, 14-15, 17-18

 

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 
 

 

 

 

 

Case 8:[19-cv-01884-DOC-ADS Document11 Filed 10/31/19 Page 4of19 Page ID #:33
1 |} RULES AND STATUTES PAGE
2 1128 U.S.C. § 1367 8,9, 10, 14, 18
° 42 U.S.C. § 12182 6
: Cal. Civ. Code §51 7
6 || Cal. Civ. Code §52 7
4 ||Cal. Code Civ. Proc. §425.50 11-12, 12-13
8 || Cal. Code Civ. Proc, §425.55 12, 13
? |i Cal. Gov. Code §70616.5 12
9 |) Fed, Rule Civ. Proc. 12(b)(1) 7,8
; Fed. Rule Civ. Prac. 12(b)(6) 7,9
13 || Fed. Rule Civ. Proc. 12(h)(3) 7,9
14
15 |} SECONDARY RESOURCES PAGE
16 || RUTTER GROUP PRAC. GUIDE: 8
17 || FEDERAL CIV. PRO. BEFORE TRIAL
(The Rutter Group 2019)
18
19
20
21
22
23
24
25
26
27
28
4
MEMORANDUM OEF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 

 

 
 

 

Case 8:[19-cv-01884-DOC-ADS Document 11 Filed 10/31/19 Page 5of19 Page ID #:34

a wn we FF WY

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

I. Introduction And Statement Of Facts

Plaintiff JAMES RUTHERFORD (“Plaintiff”) filed the underlying
complaint (the “Complaint”) on or about October 1, 2019, generally alleging (on
page 3, paragraph 8 of the Complaint) that over six months previously, in March off
2019, he had traveled to the Bruster’s Real Ice Cream store in defendant
LAKEVIEW VILLAGE CORP.’s (“Defendant”) Harbor Town & Country
Shopping Center (the “Shopping Center”) in Garden Grove, California, “for the
dual purpose of purchasing a chocolate shake and to confirm that this public place
of accommodation is accessible to persons with disabilities within the meaning
federal and state law (sic}.”

Plaintiff complains (Complaint page 3, paragraph 11) that “there were no
designated parking spaces available”, but fails to state if that condition simply
arose because other people with handicap placards were using all of the designated
parking spaces in the Shopping Center at the moment that Plaintiff arrived. It is
unclear whether or not a condition of all of the designated handicap parking spaces
being occupied at the moment Plaintiff arrived is the main grievance underlying
the Complaint. Nowhere in the Complaint does Plaintiff allege that the number of
designated handicap parking spaces provided at the Shopping Center is inadequate.

In paragraph 12 (pages 3-4) of the Complaint, Plaintiff sets forth a list of
almost half a dozen technical issues that he generally alleges exist at the Shopping
Center, At paragraph 16 (on page 4 of the Complaint), Plaintiff vaguely alleges
that he “personally encountered these barriers”, but he does not state whether or

not such “barriers” prevented him from obtaining the desired chocolate shake.

5

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 
Case 8:

No

Oo fo SN BH A FP w&

10
ll
12
13
14
15
16
17
18
19
20
21
22
23

25
26
27
28

t

 

 

9-cv-01884-DOC-ADS Document 11 Filed 10/31/19 Page 6of19 Page 1D #:35

In paragraph 24 (pages 5-6) of the Complaint, Plaintiff puts Defendant “on
notice” that he intends to conduct a “site inspection” to discover “other violations
and barriers” that Plaintiff alleges (on information and belief) exist at the Shopping
Center.

Based on these allegations, Plaintiff seeks injunctive relief under the
Americans With Disabilities Act of 1990 (“ADA”), statutory damages of
$4,000.00 per violation pursuant to the California Unruh Civil Rights Act, and an
additional $4,000.00 per violation under the Unruh Act as “deterrence damages”,
and attorney's fees and costs. Complaint, page 9, lines 1-7 (Prayer).

Il. Americans With Disabilities Act And The Unruh Civil Rights Act

The ADA prohibits discrimination “on the basis of disability in the full and
equal enjoyment of the goods, services, facilities, privileges, advantages, or
accommodations of any place of public accommodation by any person who owns,
leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. §
12182(a). Under the ADA, “damages are not recoverable . . . only injunctive relief
is available.” Wander v. Kaus, 304 F.3d 856, 858 (9th Cir, 2002) (citing 42 U.S.C.
§ 12188(a)(1)).

Under the Unruh Act, a plaintiff is generally required to allege and prove
that the defendant performed an intentional act or omission. See Org. for the
Advancement of Minorities v. Brick Oven Rest., 406 F. Supp. 2d 1120, 1129 (S.D.
Cal. 2005). However, the ADA does not require a plaintiff to show intentional
discrimination if a plaintiffs “Unruh Act violation is premised on an ADA
violation.” Lentini v. Cal. Center for the Arts, Escondido, 370 F.3d 837, 847 (9th

Cir, 2004). In the Unruh Act violation allegations in the Complaint (page 8 lines 1-
6

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 
Case 8:

Ts

a1 OH ON

10
il
12
13
14
15
16
17
18
19
20
21
22,
23
24
25
26
27
28

i

 

 

9-cv-01884-DOC-ADS Document 11 Filed 10/31/19 Page 7 of 19 Page ID #:36

19) Plaintiff fails to allege any intentional act by Defendant.

The Unruh Act provides: “All persons within the jurisdiction of [California]
are free and equal, and no matter what their. . . disability ... are entitled to the full
and equal accommodations, advantages, facilities, privileges, or services in all
business establishments of every kind whatsoever.” Cal. Civ. Code § 51(b), The
Unruh Act also provides that a violation of the ADA constitutes a violation of § 51
of the Unruh Act. Cal. Civ. Code § 51(4).

Unlike the ADA, the Unruh Act allows for recovery of monetary damages.
A plaintiff may recover actual damages for each and every offense “up to a
maximum of three times the amount of actual damage but in no case less than four
thousand dollars ($4,000).” Cal. Civ. Code § 52(a). “The litigant need not prove
she suffered actual damages to recover the independent statutory damages of
$4,000.” Molski v. MJ. Cable, Inc., 481 F.3d 724, 731 (9th Cir, 2007).

Ill. Legal Authority For Motion And Court’s Discretion

Federal Rules of Civil Procedure Rule 12 states, in pertinent part:

“(b) How to Present Defenses. Every defense to a claim for relief in any
pleading must be asserted in the responsive pleading if one is required, But a party
may assert the following defenses by motion:

“(1) lack of subject-matter jurisdiction; ...

“(6) failure to state a claim upon which relief can be granted; ...”
“(h) Waiving and Preserving Certain Defenses.

“(3) Lack of Subject-Matter Jurisdiction. If the court determines at
any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.”
7

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 

 
:19-cv-01884-DOC-ADS Document 11 Filed 10/31/19 Page 80f 19 Page ID #:37

 

28 United States Code § 1367 (“Supplemental Jurisdiction”) states, in
pertinent part:

“(a) Except as provided in subsections (b) and (c) or as expressly

provided otherwise by Federal statute, in any civil action of which the

district courts have original jurisdiction, the district courts shall have

supplemental jurisdiction over all other claims that are so related to

claims in the action within such original jurisdiction that they form

part of the same case or controversy under Article ITI of the United

States Constitution.

“(c) The district courts may decline to exercise supplemental

jurisdiction over a claim under subsection (a) if -

“(1) the claim raises a novel or complex issue of State law,
“(2) the claim substantially predominates over the claim or

claims over which the district court has original jurisdiction,

“(3) the district court has dismissed all claims over which it has
original jurisdiction, or
“(4) in exceptional circumstances, there are other compelling

reasons for declining jurisdiction.”

A. Federal Rule of Civil Procedure 12(b)(1)

F.R.C.P. Rule 12(b)(1) authorizes motions to dismiss based upon lack of
subject matter jurisdiction.

“Burden of proof on motion: Although defendant is usually the moving
party on a Rule 12(b)(1) motion, plaintiff is the party who invoked the court’s
jurisdiction (except in removal cases, see [ 9:77.1 5). Accordingly, plaintiff bears
the burden of establishing federal subject matter jurisdiction. In effect, the court
presumes lack of jurisdiction until plaintiff proves otherwise. [Kokkonen v.
Guardian Life Ins. Co. of America (1994) 511 US 375, 376-378,114 S.Ct 1673,
1675: Inre Wilshire Courtyard (9th Cir, 2013) 729 F3d 1279, 1284; United States
ex rel. Eitel v. Reagan (D OR 1995) 898 F.Supp. 734, 737 (quoting text)]” Phillips
& Stevenson, RUTTER GROUP PRAC. GUIDE: FEDERAL CIV. PRO. BEFORE

TRIAL (The Rutter Group 2019) {9.77.10 (Italics in original.)
8

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 

 

 
 

Case 8:1]

nr

Oo fo SA UU BR Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

9-cv-01884-DOC-ADS Document 11 Filed 10/31/19 Page 9of19 Page ID #:38

“If the court determines at any time that it lacks subject-matter jurisdiction,
the court must dismiss the action.” F.R.C.P. 12(h),

B. Federal Rule of Civil Procedure 12(b)(6)

A motion to dismiss pursuant to Rule 12(b)(6) must be granted when “the
complaint lacks a cognizable legal theory or sufficient facts to support a cognizable
legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th
Cir. 2008). A complaint does not suffice if it relies solely on "naked assertions
devoid of further factual enhancement.” See Ashcroft v. Igbal, 556 U.S. 662, 678
(2009). Rather, it must contain sufficient facts to “state a claim to relief that is
plausible on its face.” Id.

While a court must assume the veracity of “well-pleaded factual
allegations,” a court is not “required to accept as true allegations that are merely
conclusory, unwarranted deductions of fact, or unreasonable inferences.” Sprewell
v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)

A pleading that offers “labels and conclusions” or “a formulaic recitation of
the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550
U.S, 544, 545 (2007).

C. 28 U.S.C. § 1367(c)

The Supreme Court has described 28 U.S.C. § 1367(c) as a “codification” of
the principles of “economy, convenience, fairness, and comity” that underlie the
Supreme Court’s earlier jurisprudence concerning pendent jurisdiction. City of
Chicago v. Int’l Coll. Of Surgeons, 522 U.S. 156, 172-73 (1997) (quoting
Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988)); see also United Mine
Workers v. Gibbs, 383 U.S. 715, 726 (1966) (“It has consistently been recognized

9

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 
 

Case 8:]

I nH WA Ff

oO

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

)-Cv-01884-DOC-ADS Document 11 Filed 10/31/19 Page 10 0f 19 Page ID #:39

that pendent jurisdiction is a doctrine of discretion, not of plaintiffs right. Its
justification lies in considerations of judicial economy, convenience and fairness to
litigants; if these are not present a federal court should hesitate to exercise
jurisdiction over state claims, even though bound to apply state law to them.
Needless decisions of state law should be avoided both as a matter of comity and to
promote justice between the parties, by procuring for them a surer-footed reading
of applicable law.”).

District courts may decline to exercise jurisdiction over supplemental state
law claims “[d]epending on a host of factors” including “the circumstances of the
particular case, the nature of the state law claims, the character of the governing
state law, and the relationship between the state and federal claims.” City of
Chicago, 522 U.S. at 173. The supplemental jurisdiction statute “reflects the
understanding that, when deciding whether to exercise supplemental jurisdiction,
‘a federal court should consider and weigh in each case, and at every stage of the
litigation, the values of judicial economy, convenience, fairness, and comity.’” Jd.
(quoting Cohill, 484 U.S, at 350).

The Ninth Circuit does not require an “explanation for a district court’s
reasons [for declining supplemental jurisdiction] when the district court acts
under” 28 U.S.C. §§ 1367(c)(1)-(3), San Pedro Hotel Co. v. City of Los Angeles,
159 F.3d 470, 478 (9th Cir. 1998), but does require a district court to “articulate
why the circumstances of the case are exceptional in addition to inquiring whether
the balance of the Gibbs values provide compelling reasons for declining
jurisdiction in such circumstances.” Exec. Software N. Am. Inc. v. U.S. Dist. Court

for the Cent. Dist. of Cal., 24 F.3d 1545, 1558 (9th Cir, 1994). According to the
10

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 

 

 
 

Case 8:]]

bo

a DN A Ee BS

10
11
12
13
i4
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

9-cv-01884-DOC-ADS Document11 Filed 10/31/19 Page 11o0f19 Page ID #:40

Ninth Circuit, this “inquiry is not particularly burdensome.” Jd. When declining to
exercise supplemental jurisdiction under 28 U.S.C. § 1367(c)(4), “the court must
identify the predicate that triggers the applicability of the category (the exceptional
circumstances), and then determine whether, in its judgment, the underlying Gibbs
values are best served by declining jurisdiction in the particular case (the
compelling reasons).” Jd.
IV. California Has Enacted Specific Laws Regarding Construction-Related

Accessibility Claims By High-Frequency Litigants

“In 2012, California adopted heightened pleading requirements for disability
discrimination lawsuits under the Unruh Act, including provisions requiring high-
frequency litigants to verify and specify their allegations. See Cal. Code Civ. Proc.
§ 425.50. The purpose of these heightened pleading requirements is to deter
baseless claims and vexatious litigation. See e.g., SB 1186, Chapter 383 § 24 (Ca,
2012).” Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1030-1031 (S.D. Cal. 2017)

These heightened pleading requirements apply to actions alleging a
“construction-related accessibility claim,” which California law defines as “any
civil claim in a civil action with respect to a place of public accommodation,
including, but not limited to, a claim brought under Section 51, 54, 54.1, or 55,
based wholly or in part on an alleged violation of any construction-related
accessibility standard.” Cal. Civil Code § 55.52(a)(1).

California’s heightened pleading standard for construction-related
accessibility claims require a plaintiff to include specific facts concerning the
plaintiff's claim, including the specific barriers encountered or how the plaintiff

was deterred and each date on which the plaintiff encountered each barrier or was
im

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 

 

 
 

Case 8:]

oO co ~TI DO WA

10
Ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

9-cv-01884-DOC-ADS Document11 Filed 10/31/19 Page 12o0f19 Page ID #:41

deterred. See C.C.P. § 425.50(a).

California law further requires plaintiffs to verify their complaints alleging
construction-related accessibility claims. See C.C.P. § 425.50(b)(1). A complaint
alleging construction-related accessibility claims that is not verified is subject to a
motion to strike. Jd.

When California continued to experience large numbers of these actions,
California imposed additional limitations on “high-frequency litigants.” These
additional restrictions became effective on October 15, 2015.

In support of its imposition of additional requirements on high-frequency
litigants, the California Legislature found and declared:

“According to information from the California Commission on
Disability Access, more than one-half, or 54 percent, of all
construction-related accessibility complaints filed between 2012 and
2014 were filed by two law firms. Forty-six percent of all complaints
were filed by a total of 14 parties. Therefore, a very small number of
plaintiffs have filed a disproportionately large number of the
construction-related accessibility claims in the state, from 70 to 300
lawsuits each year. Moreover, these lawsuits are frequently filed
against small businesses on the basis of boilerplate complaints,
apparently seeking quick cash settlements rather than correction of the
accessibility violation. This practice unfairly taints the reputation of
other innocent disabled consumers who are merely trying to go about
their daily lives accessing public accommodations as they are entitled
to have full and equal access under the state’s Unruh Civil Rights Act
(Section 51 of the Civil Code) and the federal Americans with
Disability Act of 1990 (Public Law 101-336).” C.C.P. § 425.55(a)(2).

In response to these “special and unique circumstances,” C.C.P. § 425,55(3),
California imposed a “high-frequency litigant fee” requiring high-frequency
litigants to pay a $1,000 filing fee at the time of the filing of the initial complaint in
addition to the standard filing fees. Cal. Government Code § 70616.5. California

law also requires complaints filed by high-frequency litigants to allege certain

12

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 

 

 
 

Case 8:]

nN

YY wa wa Pp WwW

10
11
12
13
i4
15
16
17
18
19
20
21
22
23
24
25
26
27
28

q

 

9-cv-01884-DOC-ADS Document 11 Filed 10/31/19 Page 13 0f 19 Page ID #:42

additional facts, including whether the action is filed by, or on behalf of, a high-
frequency litigant, the number of construction-related accessibility claims filed by
the high-frequency litigant in the preceding 12 months, the high-frequency litigant
plaintiff's reason for being in the geographic area of the defendant’s business, and
the reason why the high-frequency litigant plaintiff desired to access the
defendant’s business. See C.C.P. § 425.50(a)(4)(A).

As noted above, the Unruh Act also requires plaintiffs to allege and prove
intent, which the ADA does not do.

V. Plaintiff Is A “High-Frequency Litigant” Under California Law

Under California law, a “high-frequency litigant” is defined as: “A plaintiff
who has filed 10 or more complaints alleging a construction-related accessibility
violation within the 12-month period immediately preceding the filing of the
current complaint alleging a construction-related accessibility violation.” C.C.P. §
425.55(b)(1). The definition of high-frequency litigant also extends to attorneys.
See C.C.P. § 425.55(b)(2).

As shown by the concurrently filed Request for Judicial Notice and the
exhibit thereto, from 10/1/2018 to 9/30/2019 Plaintiff filed 108 cases in the Central
District and another 41 cases in the Southern District. Most of the cases are almost
identical to the instant matter. Plaintiff is clearly a “high-frequency litigant”.

VI. ‘Plaintiff Filed The Unruh Claim In This Court To Impermissibly

Go “Forum Shopping” To Evade California’s Laws Imposing

Heightened Pleading Standards And Increased Fees On Case Filings By

High-Frequency Litigants

By enacting restrictions on the filing of construction-related accessibility
13

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 

 
 

 

Case 8:1]

 

)-cv-01884-DOC-ADS Document11 Filed 10/31/19 Page 14 0f19 Page ID #:43

claims, California has expressed a desire to limit the financial burdens California’s
businesses may face for claims for statutory damages under the Unruh Act.

By filing his California Unruh Act claim in federal court, Plaintiff is
attempting to obtain state law damages in a manner inconsistent with the state
law’s requirements.

This situation, and the burden the ever-increasing number of such cases
poses to the federal courts, presents “exceptional circumstances” and “compelling
reasons” that justify the Court’s discretion to decline to exercise supplemental
jurisdiction over Plaintiff's Unruh Act claim in this action under 28 U.S.C. §
1367(c)(4).

A district court’s determination to decline to exercise supplemental
jurisdiction over Plaintiff's Unruh Act claim in these circumstances supports the
values of judicial economy, convenience, fairness, and comity:

“The Court notes that Plaintiff [] has filed over one hundred cases in
this and other courts alleging disability discrimination. As a high-
frequency litigant primarily seeking relief under state law, the Court
finds it would be improper to allow Plaintiff to use federal court as an
end-around to California’s pleading requirements, Therefore, as a
matter of comity, and in deference to California’s substantial interest
in discouraging unverified disability discrimination claims, the Court
declines supplemental jurisdiction over Plaintiff's Unruh Act claim.
See Cross v. Pac. Coast Plaza Invs., L.P. , No. 06 CV 2543 JM RBB,
2007 WL 951772, at *5 (S.D. Cal. Mar. 6, 2007) (declining to
exercise supplemental jurisdiction over plaintiffs Unruh Act claims in
the interest of comity and noting this interest has become more
compelling ‘as the courts struggle to resolve what is at the moment an
irreconcilable tension between the ADA and the Unruh Act’);
Hitching Post I Rest. , 2005 WL 3952248 at *8—9 (finding comity to
be a compelling reason for declining supplemental jurisdiction over
state claims on the ground that California courts should have the
ability to interpret state disability laws). ...

“Finally, and relatedly, the Court agrees with Defendants’ contention
that Plaintiff is engaging in forum-shopping by bringing his action in
14

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 

 
 

Case 8:4

Oo © ~T A wa A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

9-cv-01884-DOC-ADS Document11 Filed 10/31/19 Page 150f19 Page ID #:44

federal court and attempting to avoid California’s heightened pleading
requirements for disability discrimination claims. It is unclear what
advantage — other than avoiding state-imposed pleading
requirements — Plaintiff gains by being in federal court since his sole
remedy under the ADA is injunctive relief, which is also available
under the Unruh Act. Federal courts may properly take measures to
discourage forum-shopping, see, e.g. , Hanna v. Plumer, 380 U.S.
460, 467-68, 85 S.Ct. 1136, 14 L.Ed.2d 8 (1965), and here, where
Plaintiff has filed over one hundred disability discrimination cases,
and settled more than fifty of them in a two-year period, the Court
finds this to be a compelling reason to decline supplemental
jurisdiction. See, e.g. , Brick Oven Rest. , 406 F.Supp.2d at 1132
(‘Because a legitimate function of the federal courts is to
discourage forum shopping and California courts should interpret
California law ... compelling reasons exist to decline supplemental
jurisdiction over plaintiff's state law claims.’).” Schuiza v.
Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017); see also
Gibbs, 383 U.S, at 726. (Emphasis added.)

As the Court concluded in the analogous case of Organization for
Advancement of Minorities with Disabilities v. Brick Oven Restaurant, 406 F.
Supp. 2d 1120 (S.D. Cal. 2005), Plaintiff’s actions constitute definitive forum-
shopping that should be discouraged by the Court:

“Section 1367(c)(4) allows a district court to refuse to exercise
supplemental jurisdiction over state law claims if ‘in exceptional
circumstances, there are other compelling reasons for declining
jurisdiction.’ 28 U.S.C. § 1367(c)(4). [If] not specifically raised by
defendants, a court may raise this issue sua sponte. Of the 178 ADA
cases [Plaintiff] has filed in the Southern District of California, not
one has ever been decided on the merits. [Plaintiff]'s approach is
identical to that of a vexatious litigant in the Central District of
California: ‘sue, settle, and move on to the next suit.’ Molski v.
Mandarin Touch Rest., 347 F. Supp. 2d 860, 866 (C.D, Cal. 2004). It
is unclear what advantage [Plaintiff] gains by being in federal court.
His sole remedy under the ADA, injunctive relief, is also available
under the Unruh Act and the California DPA. As far as the Court

can tell, [Plaintiff]'s sole purpose for attaching an ADA claim is to
get his state claims into federal court, This is forum-shopping
plain and simple, and discouraging forum-shopping is a legitimate
goal for the federal courts. Hannah v. Plumer, 380 U.S, 37, 43-54
(1965). Serious questions of forum shopping necessarily arise ‘[t]o the
extent that the federal claim is used as a bootstrap, merely to facilitate

the choice of a federal forum over the pendent state claim.’ Hamilton
15

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 

 

 
 

Case 8:1]

Ww

Yn wa & w

10
Ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

D-CV-01884-DOC-ADS Document 11 Filed 10/31/19 Page 16 0f 19 Page ID #:45

v. Roth, 624 F.2d 1204, 1212 (3d Cir. 1980).” 406 F. Supp. 2d at 1131
(Emphasis added.)

As Plaintiff is “a high-frequency litigant primarily seeking relief under state
law”, the Court should find it would be improper to allow Plaintiff to “use federal
court as an end-around to California’s pleading requirements”, and as a matter of
comity, and in deference to California’s substantial interest in discouraging
unverified disability discrimination claims, the Court should decline supplemental
jurisdiction over Plaintiff's Unruh Act claim and dismiss that claim from the
Complaint.

VIL Plaintiff’s Unruh Act Claim Predominates Over His ADA Claim

In the Prayer on pages 8-9 of the Complaint, Plaintiff seeks an order by the
Court for relief and damages as follows:

1) A preliminary and permanent injunction enjoining Defendant from
“further violations of the ADA”;

2) Damages of “not less than $4,000 per violation” pursuant to the Unruh
Act;

3) An “additional aware of $4,000 as deterrence damages for each
violation”; and |

4) For attorneys’ fees, expenses and costs.

Plaintiff does not request an order to alter Defendant’s facilities to make
such facilities readily accessible to and usable by individuals with disabilities.

In the Complaint, Plaintiff cites to Johnson v. Guedoir, 218 F. Supp. 3d
1096 (USDC Cal., E.D. 2016) for the notion that he can collect $8,000 per

violation instead of the $4,000 per violation listed in the Unruh Act. That case does

16

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 

 
 

Case 8:11

1D © AD DA WwW FB BY! Ne

YY N WH NY NY NN NN NN NO SO Re POOP RE OU SUL ULL
co UUM tel OUD Gre ll Ol OCOUODmOAO NO HO NH

d

 

)-cv-01884-DOC-ADS Document11 Filed 10/31/19 Page 17o0f19 Page ID #:46

not support Plaintiffs overreaching demand. The plaintiff in Johnson provided
sworn statements to the court stating he actually traveled to the subject store twice,
but was never able to enter the store due to a complete lack of handicap parking
spaces, the presence of curbs and stairs instead of wheelchair ramps, closed front
and rear doors requiring manual operation, and furniture blocking the paths of
travel within the store (visible from outside). The plaintiff was awarded $4,000 by
the Johnson Court for each attempted visit.

Here, Plaintiff's true object is clearly the money, as evidenced by his prayer,
wherein most of his demands seek monetary damages pursuant to the Unruh Act.
His Unruh Act claim openly predominates over his ADA claim.

“TW]hen considering the number of violations alleged by Plaintiff, the
total amount of damages available to him under the Unruh Act—a
minimum of $4,000 for each offense—indicates that Plaintiffs
predominant focus is recovering monetary damages under state law.
Ata minimum, Plaintiff alleges the following nine individual
violations: (1) the raised threshold at the entrance door is greater than
the permitted threshold for the type of door; (2) the entrance is
inaccessible to Plaintiff; (3) parking is inaccessible to Plaintiff (4)
there are no parking spaces designed and reserved for persons with
disabilities; (5) there is no lowered portion of transaction counters for
persons in wheelchairs; (6) the restroom doorway clear passage is
inaccessible to Plaintiff, (7) the restroom does not have grab bars for
use by persons with disabilities; (8) the sink lacks knee clearance for
wheelchair use; and (9) the restroom mirror is mounted higher than
the maximum permitted. (Compl. {§ 13-27.) These nine allegations, if
proven, would entitle Plaintiff to a minimum monetary award of
$36,000. In contrast, under the ADA, Plaintiff would only be entitled
to injunctive relief. Thus, under the circumstances presented, the
Court finds that the monetary damages sought by Plaintiff under the
Unruh Act substantially predominate over federal injunctive relief.
See Brick Oven Rest. , 406 F.Supp.2d at 1131 (finding that statutory
damages available under the Unruh Act substantially predominated
over injunctive relief available under the ADA where the plaintiff
alleged distinct violations that, if proven, would entitle him to an
award of $56,000); see also Molski v. Hitching Post I Rest., Inc., No.
CV 04-1077SVWRNBX, 2005 WL 3952248, at *7 (C.D. Cal. May

25, 2005) (finding that statutory damages available under the Unruh
17

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 

 
 

 

Case 8:1]

Oo Oo DTD NH WwW Bb

10
tH
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

%-cv-01884-DOC-ADS Document 11 Filed 10/31/19 Page 18 of 19 Page ID #:47

Act substantially predominated over injunctive relief available under
the ADA where the plaintiff alleged 13 allegations that, if proven,
would entitle plaintiff to an award of $52,000).” Schutza v.
Cuddeback, 262 F. Supp. 3d 1025, 1029-1030 (S.D. Cal. 2017)

In the Complaint in this case, Plaintiff not only wants $8,000 for each of the
almost half a dozen “violations” he lists, plus attorney’s fees and costs, but he also
states his plan to investigate the entire Shopping Center for additional “violations”
to attempt to add to his bounty.

Plaintiff wants the substantial monetary rewards of the California Unruh Act
but he doesn’t want to submit to the heightened pleading standards and increased
fees required under California law for a high-frequency litigant like himself.

Defendant contends that Plaintiff only tacked the ADA claim on to his
Complaint to get into federal court and evade California requirements.

Pursuant to 28 U.S.C. 1367(c), “[t]he district courts may decline to exercise
supplemental jurisdiction over a claim under subsection (a) if .. . (2) the claim!
substantially predominates over the claim or claims over which the district court
has original jurisdiction”.

The Court should decline to exercise its supplemental jurisdiction over

Plaintiff's Unruh Act claim and dismiss that claim from the Complaint.

ani
fil

i8

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 

 

 
 

 

Case 8:]

aT A wa Bb

ox

10
int
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

VIII. Conclusion

from the Complaint.

Dated: October 31, 2019

9-cv-01884-DOC-ADS Document11 Filed 10/31/19 Page 19o0f19 Page ID #:48

For the reasons given above, the Court should decline to exercise its

supplemental jurisdiction over Plaintiff's Unruh Act claim and dismiss that claim|

Respectfully submitted,

BUCKNER, ROBINSON & MIRKOVICH

   
      

 

“CATH RE J. WEINBERG
Attorneys for Defendant Lakeview
Village Cop:

a

Tee ie eel

19

 

 

 

MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS STATE LAW CLAIM

 
